August 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 SATYA, INC., GOPAL P. BATHIJA, AMEEN M. ALI, AND SATYA GROUP
                         II, LTD., Appellants

NO. 14-12-00965-CV                          V.

                         VIKRAM MEHTA, Appellee
                     ________________________________

       This cause, an appeal from an order signed October 2, 2012 denying the
motion to compel arbitration filed by defendants Satya, Inc., Gopal P. Bathija,
Ameen M. Ali, and Satya Group II, Ltd., was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the ruling of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion. Specifically, we instruct the
trial court to (a) grant the motion to compel arbitration of Mehta’s claims against
all remaining defendants related to Satya Group II, Ltd.; (b) stay further
proceedings concerning those claims; (c) determine whether Mehta’s claims
related to Satya Group II, Ltd. are severable from his claims concerning the
Westheimer Project; and (d) stay the claims concerning the Westheimer Project if
those claims are not severable from the claims related to Satya Group II, Ltd.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Vikram Mehta.

      We further order this decision certified below for observance.